Exhibit 10.20

 

AGREEMENT TO VARY A CONTRACT

 

This Agreement is dated March 18, 2019 and made between:

 

 

(1)

MONTAGNE JEUNESSE INTERNATIONAL LIMITED of The Green Barn, Astral Court, Central
Avenue, Baglan Energy Park, Wales SA12 7AX

 

(2)

NEOTERIC COSMETICS INC of 4880 Havana Street, Suite 400, PO Box 39-S, Denver,
Colorado 80239, USA

 

(together the “Parties”)

 

Background:

 

A.

The Parties are party to an Exclusive Distribution Agreement with an Effective
date of September 15, 2014 and made between the Parties, as amended by further
agreements dated April 1, 2015 and September 5, 2017 (the “Agreement”).

 

B.

The Parties wish to extend the termination date specified within the Agreement
so that they have time to explore a new agreement which will replace the
Agreement.

 

C.

Consequently, the parties wish to amend the Agreement as set out in this
variation agreement with effect from March 14, 2019 (“Variation Date”).

 

Agreed Terms:

 

1.

In consideration of the mutual promises set out in this agreement, the parties
agree to amend the Agreement as set out below.

 

2.

With effect from the Variation Date the parties agree to amend the Agreement as
follows:

 

a.

The word "six" in the fifth line of Clause 2.1 shall be deleted and replaced
with the word "three.”

 

Governing law and jurisdiction:

 

3.

This variation agreement and any dispute or claim (including non-contractual
disputes or claims) arising out of or in connection with it or its subject
matter or formation shall be governed by and interpreted in accordance with the
law of England and Wales.

 

4.

The parties irrevocably agree that the courts of England and Wales have
exclusive jurisdiction to settle any dispute or claim (including non-contractual
disputes or claims) that arises out of, or in connection with, this variation
agreement or its subject matter or formation.

 






 

--------------------------------------------------------------------------------

 

Signed by

DAVID LAWRENCE

for and on behalf of

MONTAGNE JEUNESSE INTERNATIONAL LIMITED

 

 

 

/s/ David Lawrence

Director

 

 

 

 

Signed by

MARK GOLDSTEIN

for and on behalf of

NEOTERIC COSMETICS INC.

 

 

/s/ Mark Goldstein

President and Chief Executive Officer

 

2

 